Exhibit UNITED HYDROCARBON CORPORATION - and - EXCELARON LLC - and - MOGUL ENERGY INTERNATIONAL, INC. - and - BARISAN ENERGY LIMITED - and - AUSTRALIAN OIL COMPANY LIMITED - and - WILLIAM DIVINE - and - VESTA CAPITAL CORP. QUALIFYING TRANSACTION AGREEMENT January 12, 2010 miller thomson llp i TABLE OF CONTENTS ARTICLE 1 INTERPRETATION 4 1.1 Definitions 4 1.2 Singular, Plural, etc. 15 1.3 Currency 15 1.4 Headings, etc. 15 1.5 Date for any Action 15 1.6 Governing Law 15 1.7 Attornment 16 1.8 Knowledge 16 1.9 Entire Agreement 16 1.10 Schedules 16 1.11 Amendment to Second Agreement 17 ARTICLE 2 THE QUALIFYING TRANSACTION 19 2.1 Mogul Transaction 19 2.2 Amalgamation 19 2.3 Further Assurances 21 2.4 Implementation Covenants 21 2.5 Vesta Acknowledgment 25 ARTICLE 3 PUBLICITY 26 3.1 Publicity 26 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 26 4.1 Representations and Warranties of UHC 26 4.2 Representations and Warranties of Excelaron 33 4.3 Representations and Warranties of Mogul 42 4.4 Representations and Warranties of Barisan 44 4.5 Representations and Warranties of Vesta and Covenants of Vesta with respect to Subco 46 4.6 Representations and Warranties of AOC 54 ARTICLE 5 CONDUCT OF BUSINESS 54 5.1 Conduct of Business by UHC, Excelaron and Vesta 54 5.2 Conduct of Business by Barisan and Mogul 56 ARTICLE 6 COVENANTS 57 6.1 Representations and Warranties 57 6.2 Notice of Material Change 57 6.3 Books & Records 57 6.4 Additional Vesta Covenants 58 6.5 Non-Solicitation 58 6.6 Covenants of UHC 59 6.7 Covenants of UHC and Barisan 59 6.8 Mutual Covenants 59 ARTICLE 7 OTHER FILINGS 60 7.1 Other Filings 60 ii ARTICLE 8 CONDITIONS 60 8.1 Certain Conditions Precedent 60 8.2 Additional Conditions Precedent to the Obligations of UHC 62 8.3 Additional Conditions Precedent to the Obligations of Mogul 63 8.4 Additional Conditions Precedent to the Obligations of Barisan 64 8.5 Additional Conditions Precedent to the Obligations of Vesta 65 ARTICLE 9 INDEMNIFICATION 66 9.1 Indemnification by UHC 66 9.2 Indemnification by Excelaron 66 9.3 Indemnification by Mogul 66 9.4 Indemnification by Barisan 67 9.5 Indemnification by Vesta 67 9.6 Notice of Claim 67 9.7 Procedure for Indemnification 67 9.8 General Indemnification Rules 68 ARTICLE 10 ARBITRATION 69 10.1 Issue Subject to Arbitration 69 10.2 Arbitration Process 69 ARTICLE 11 TERMINATION AND AMENDMENT 70 11.1 Termination 70 11.2 Effect of Termination 70 11.3 Fees and Expenses 70 11.4 Amendment 71 11.5 Waiver 71 ARTICLE 12 GENERAL 71 12.1 Confidentiality 71 12.2 Notices 71 12.3 Assignment 73 12.4 Further Assurances 74 12.5 Severability 74 12.6 Counterpart Execution 74 12.7 Third Party Beneficiary 74 12.8 Investigation by Parties 75 QUALIFYING TRANSACTION AGREEMENT THIS AGREEMENT dated as of the 12th day of January, 2010, AMONG: UNITED HYDROCARBON CORPORATION, a corporation formed under the laws of Ontario (“UHC”) - and - EXCELARON LLC, a limited liability corporation formed under the laws of California (“Excelaron”) - and - MOGUL ENERGY INTERNATIONAL, INC., a corporation formed under the laws of the State of Delaware (“Mogul”) - and - BARISAN ENERGY LIMITED, a corporation formed under the laws of the Commonwealth of Australia (“Barisan”) - and - AUSTRALIAN OIL COMPANY LIMITED, a corporation incorporated under the laws of the Commonwealth of Australia (“AOC”) - and - WILLIAM DIVINE, an individual resident in the State of California (“WD”) - and - VESTA CAPITAL CORP., a corporation formed under the laws of Ontario (“Vesta”). RECITALS: WHEREAS Vesta is a “CPC” (as hereinafter defined in the Policy (as hereinafter defined in Article 1)) and is required to complete a “Qualifying Transaction” (as hereinafter defined in Article 1); AND WHEREAS Subco (as hereinafter defined in Article 1) is a corporation to be incorporated and wholly-owned by Vesta; AND WHEREAS Excelaron is a California limited liability company and is the 100% owner of the Project (as hereinafter defined in Article 1); AND WHEREAS AOC, Barisan and WD entered into an operating agreement on June 30, 2006, which Operating Agreement (as hereinafter defined in Article 1) was restated in its entirety effective February 1, 2008; AND WHEREAS Barisan contributed US$1,000,000 to Excelaron on December 21, 2007; AND WHEREAS the Operating Agreement provided, inter alia, that AOC owned a 50% Membership Interest (as hereinafter defined in Article 1), that WD owned a 50% Membership Interest and incorrectly stated that Barisan could earn a 10% Membership Interest by contributing US$1,000,000 to Excelaron and a further 10% Membership Interest by contributing a further US$1,000,000 to Excelaron; AND WHEREAS the Operating Agreement should have, inter alia, ratified Barisan’s contribution of US$1,000,000 to Excelaron and provided that upon payment of such amount Barisan had earned an 8% Membership Interest, and should have provided that Barisan could earn a further 10% Membership Interest by contributing a further US$1,000,000 to Excelaron; AND WHEREAS on February 1, 2008 the Membership Interests of each of AOC, Barisan and WD were as follows: AOC 46% Barisan 8% WD 46% AND WHEREAS AOC, Barisan, WD and UHC entered into a waiver and assumption agreement effective as of January 1, 2009 (a copy of which is attached hereto as Schedule “A”) (the “First Agreement”) pursuant to which WD transferred his Membership Interest to UHC, and UHC agreed to observe and perform all of the covenants and obligations of WD under the Operating Agreement as though UHC were an original signatory thereto; AND WHEREAS by agreement dated in counterparts on February 11 and February 12, 2009 (a copy of which is attached hereto as Schedule “B”) (the “Second Agreement”) between Excelaron and Mogul, and agreed to by each of Australian Oil Company #2 Ltd., a corporation incorporated under the laws of the Commonwealth of Australia (“AOC2”), Barisan and UHC: (a) UHC’s Membership Interest was reduced from a 46% Membership Interest to a 21% Membership Interest, AOC2’s Membership Interest was reduced from a 46% Membership Interest to a 35% Membership Interest, Barisan’s Membership Interest was reduced from an 8% Membership Interest to a 4% Membership Interest, with the remaining 40% Membership Interest unalloted but intended to be acquired by Mogul, subject to the terms of an agreement between Excelaron and Mogul, which agreement would be agreed to by each of AOC, Barisan and UHC, being finalized; and (b) Excelaron agreed to permit Mogul to subscribe for the Mogul Interest (as hereinafter defined in Article 1) in consideration of a total Capital
